                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO

PHI AIR MEDICAL, LLC,

       Plaintiff,


vs.                                                       Case No. 18 CV 382 JAP/SCY


NEW MEXICO OFFICE OF SUPERINTENDENT
OF INSURANCE,
JOHN G. FRANCHINI, Superintendent of Insurance
in his official capacity, and
JEREMY RODRIGUEZ-ORTEGA, Compliance Officer,
New Mexico Officer of Superintendent of Insurance, Managed
Health Care Bureau, in his official capacity,

       Defendants.


               ORDER CORRECTING MEMORANDUM OPINION AND ORDER

       On August 29, 2018, the Court entered the MEMORANDUM OPINION AND ORDER

GRANTING DEFENDANTS’ MOTION TO DISMISS DEFENDANT JEREMY

RODRIGUEZ-ORTEGA PURSUANT TO FED. R. CIV. P. 21 (Doc. No. 38) (MOO). The Court

has been notified that in the caption of the MOO as well as some places in the body of the MOO,

Defendant Jeremy Rodriguez-Ortega’s name was incorrectly spelled “Rodriquez-Ortega.” The

Court will correct those errors.

       IT IS ORDERED that the spelling of Defendant Rodriguez-Ortega’s name in the

MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO

DISMISS DEFENDANT JEREMY RODRIGUEZ-ORTEGA PURSUANT TO FED. R. CIV. P.




                                                  1
21 (Doc. No. 38) is amended and corrected.




                                             SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
